The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
- Saikyo (US 20060003810) discloses a mobile terminal test apparatus (Saikyo Fig. 1 Item 1) comprising: a pseudo base station unit (Saikyo paragraph 0130) that functions as a base station for a mobile terminal (Saikyo Fig. 1 Item 7); a test control unit (Saikyo Fig. 1 Item 8) that tests the mobile terminal by controlling the pseudo base station unit; a display unit (Saikyo Fig. 1 Item 4, 5 or 6); a first operation image; a second operation image (Saikyo Fig. 1 Item 4, 5 or 6).
Aoki (US 20140092750) discloses a setting screen for performing a setting related to a test; setting parameters for executing the test (Aoki paragraph 0043).
 Kim (US 20110026480) discloses base station environment information may include information about base station setting parameters in a hierarchical cell (Kim paragraph 0031).
Yadav (US PAT 5774725) discloses simulating the parameter hierarchy of a given subroutine within the test programs internal data structure for convenient alteration of parameter values (Yadav Col. 4 line 40-50).
However, the combination of Saikyo, Aoki, Kim and Yadav fails to teach “mobile terminal test apparatus comprising: a pseudo base station unit that functions as a base station for a mobile terminal; a test control unit that tests the mobile terminal by controlling the pseudo base station unit; a display unit; and an operation unit, wherein the mobile terminal test apparatus displays, on the display unit, a setting screen for performing a setting related to a test executed by the test control unit by an operation of the operation unit, and the test control unit displays, on the setting screen, a first operation image for selecting a specification of the test executed by the test control unit, and a second operation image in which parameter operation images for setting parameters for executing the test according to the specification selected by an operation with respect to the first operation image are arranged based on parameter hierarchies, and updates, by an operation of changing one parameter with respect to the parameter operation image, lower parameter operation images whose parameter hierarchies are lower than the parameter operation image according to the specification selected by the operation with respect to the first operation image”.
Accordingly, Applicant’s claims are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641